Citation Nr: 0819175	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-33 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the bronchial asthma disability prior to February 22, 2007.

2.  Entitlement to an evaluation in excess of 60 percent for 
the bronchial asthma disability beginning February 22, 2007.

3.  Entitlement to a compensable evaluation for the lumbar 
spine disability prior to February 1, 2005.

4.  Entitlement to a combined evaluation in excess of 30 
percent for the lumbar spine disability beginning February 1, 
2005.

5.  Entitlement to an evaluation in excess of 20 percent for 
the duodenal ulcer disability prior to August 15, 2005, to 
include entitlement to an evaluation in excess of 10 percent 
for the gastroesophageal reflux disease (GERD) disability 
prior to August 15, 2005, and entitlement to an evaluation in 
excess of 30 percent for the gastroesophageal reflux disease 
(GERD) disability beginning August 15, 2005.

6.  Entitlement to a total rating based on individual 
unemployability (TDIU).

7.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to the asthma 
disability.

8.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD) with hypertension, claimed as secondary 
to the bronchial asthma.

9.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from September 1957 to 
September 1977.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

After the appellant disagreed with the 30 percent asthma 
evaluation, the 20 percent ulcer evaluation and the 
noncompensable back evaluation, the RO increased the ratings, 
in part by assigning separate ratings and in part by 
combining ratings.  However, it is presumed that the 
appellant is seeking the maximum benefit allowed by law and 
regulation for each disability, and "it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded." AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Therefore, the issues on appeal are as set out on 
the title page.

The appellant requested a Board hearing in Washington, DC in 
the VA Form 9 he submitted in June 2006.  In a subsequent VA 
Form 9 submitted in November 2006, the appellant stated that 
he wanted a Board videoconference hearing.  Then, in April 
2007, the appellant's representative submitted a written 
statement in which the videoconference request was 
"temporarily withdrawn."  To ascertain what sort of hearing 
the appellant wanted, the Board sent him a hearing 
clarification letter in March 2007; a copy was sent to his 
representative.  The Board letter notified the appellant that 
he had thirty days in which to respond and that, if he did 
not respond, the Board would assume that he did not want a 
hearing.  No response was received from the appellant and his 
request for a Board hearing is considered withdrawn.  
Therefore, as there is no outstanding hearing request, the 
Board will proceed with consideration of the issue on appeal. 

The three service connection issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to February 22, 2007, there was no evidence that 
appellant required medical treatment at least monthly for 
exacerbations of his service-connected asthma, or that the 
asthma condition required at least three courses of steroid 
treatment per year.

2.  Prior to February 22, 2007, there was no evidence that 
appellant had demonstrated an FEV-1 value of 40- to 55 
percent predicted, or an FEV-1/FVC value of 40 to 55 percent.

3.  There is no evidence that appellant requires any systemic 
corticosteroids or immunosuppressant drugs for his asthma.

4.  There is no evidence that the appellant has demonstrated 
an FEV-1 value of less than 40 percent of predicted, or an 
FEV1/FVC value of less than 40 percent, or more than one 
attack per week with episodes of respiratory failure, or 
daily use of systemic (oral or parenteral) corticosteroids or 
immuno-suppressive medications.

5.  Prior to February 2005, the appellant's lumbar spine 
disability was manifested by pain and slight limitation of 
motion during flare-ups.

6.  No ankylosis of the appellant's thoracolumbar spine has 
been demonstrated.

7.  No incapacitating episodes due to the lumbar spine 
disability have been demonstrated.

8.  Prior to February 2005, no radicular findings were 
clinically demonstrated; nor was overall limitation of motion 
of the thoracolumbar spine less than 120 degrees.

9.  Beginning in February 2005, severe limitation of motion 
of the lumbar spine was clinically demonstrated.

10.  Beginning in February 2005, the appellant's lumbar spine 
disability included radicular symptoms; the sciatic 
neuropathy is no more than mild in severity.

11.  The appellant's gastrointestinal disability is 
commensurate with moderately severe symptoms under Diagnostic 
Code 7306; recurring melena, hematemesis, weight loss, 
definite impairment of health, anemia and malnutrition have 
not been clinically demonstrated.

12.  The appellant has a college degree and work experience 
in project and program management jobs.

13.  The appellant's service-connected disabilities are of 
such severity that they combine to preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  Prior to February 22, 2007, the criteria for an 
evaluation in excess of 30 percent were not met for the 
bronchial asthma disability.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.97 
(Diagnostic Code 6602) (2007).

2.  Beginning February 22, 2007, the criteria for an 
evaluation in excess of 60 percent have not been met for the 
bronchial asthma disability.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.97 
(Diagnostic Code 6602) (2007).

3.  Prior to February 1, 2005, the criteria for an evaluation 
of 10 percent, but not more, for the appellant's lumbar spine 
disability were met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 (2002); 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 5235-5243 (2007).

4.  As of February 1, 2005, the criteria for a combined 
evaluation of 50 percent, but not more, for the appellant's 
lumbar spine disability were met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5289, 5292, 
5293, 5295 (2002); Diagnostic Code 5293 (2003); 38 C.F.R. 
§§ 5235-5243 (2007).

5.  The criteria for an evaluation of 40 percent, but not 
more, for the appellant's gastrointestinal disability have 
been met, effective March 18, 2003.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.14, 4.113, 4.114 and 
Diagnostic Codes 7305, 7306, 7346 (2007).

6.  The criteria for an award of TDIU have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.340, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The appellant was notified that medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
sciatic neuropathy disability was needed by correspondence 
dated in December 2006.  That document informed the appellant 
of VA's duty to assist and what kinds of evidence the RO 
would help obtain.  The letter informed the appellant of what 
sorts of evidence could substantiate his increased rating 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was essentially asked to 
submit evidence and/or information in his possession to the 
AOJ.  No such notice was sent to the appellant regarding any 
of his other increased rating claims.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in March 2006.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with such notice for one increased rating claim in the 
December 2006 VA letter.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element was not provided to the 
appellant as to any one of his increased rating claims.  See 
Vazquez-Flores, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that any notice error(s), such 
as the provision of notice regarding Diagnostic Codes for the 
various increased rating claims after the initial rating 
decisions by the AOJ, did not affect the essential fairness 
of the adjudication because the appellant could be expected 
to understand what was needed to establish an increased 
rating for each of his claimed disabilities from the various 
notice letters sent to him by the RO and from the Statements 
of the Case (SOC) and the Supplemental Statements of the Case 
(SSOCs).  In particular, the December 2006 letter informed 
the appellant of the need to submit evidence that his 
disability had increased in severity; that he should submit 
medical evidence; that he could submit statements from 
individuals who could describe the manner in which the 
disability had become worse; that he should inform the RO 
about treatment at VA facilities; that he could submit his 
own statement about his condition; and that he should submit 
all pertinent evidence in his possession.  The appellant was 
informed of the Diagnostic Code requirements for increased 
ratings in the rating decisions and in the SOCs and the 
SSOCs.  The March 2006 VA letter informed the appellant that 
ratings from zero to 100 percent are assigned to disabilities 
and provided additional examples of pertinent evidence he 
could submit.  Furthermore, the appellant's representative 
documented in an April 2007 memo to the Veterans Service 
Center that a detailed explanation had been given to the 
appellant of the rating decisions, why his claim had been 
denied, and what evidence was required to have a 
favorable/successful adjudications of his case.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed for his 
increased rating claims.

Although complete notice was not sent before the initial AOJ 
decisions in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private and VA outpatient medical records have 
been associated with the claims file.  The appellant was 
afforded several VA examinations.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for his claimed 
disabilities, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims decided below.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant maintains that he is entitled to evaluations 
for his service-connected disabilities that are higher than 
those currently assigned.  The law provides that disability 
evaluations are determined by the application of a schedule 
of ratings that is based upon an average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether they 
were raised by the appellant or not, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed 
includes VA treatment records dated between 1995 and 2007; 
the reports of VA examinations and testing conducted in June 
2003, February 2005, September 2005, October 2005, January 
2007, and February 2007; and private medical reports dated in 
2005. 

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

A.  Asthma

Review of the evidence of record reveals that the appellant 
uses daily inhalational bronchodilator therapy for his 
service-connected asthma.  Prior to February 22, 2007, the 
appellant's bronchial asthma was rated as 30 percent 
disabling under Diagnostic Code 6602 of the Rating Schedule; 
as of that date the disability rating was increased to 60 
percent.  

Diagnostic Code 6602 provides that a 30 percent evaluation 
will be assigned where there is an FEV-1 of 56- to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent rating requires 
FEV-1 of 40- to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbation, or intermittent (at least 
three times per year) courses of systemic (oral or 
parenteral) corticosteroids.  For a rating of 100 percent: 
FEV-1 less than 40 percent of predicted, or FEV1/FVC less 
than 40 percent, or more than one attack per week with 
episodes of respiratory failure, or daily use of systemic 
(oral or parenteral) corticosteroids or immuno-suppressive 
medications.  

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 30 
percent for the appellant's bronchial asthma prior to 
February 22, 2007.  None of the values disclosed as a result 
of any pulmonary function testing of record prior to February 
22, 2007 indicates that the appellant's asthma disability 
warranted an evaluation in excess of 30 percent under the 
provisions of Diagnostic Code 6602.  The medical evidence of 
record does not reveal the existence of at least monthly 
visits to a physician for required care of exacerbation, or 
intermittent (at least three times per year) courses of 
systemic (oral or parenteral) corticosteroids.  For instance, 
a September 1, 2005 VA progress note by a pulmonary 
consultant indicates that the appellant was doing about the 
same and that he had had no asthma attacks severe enough for 
him to go to the emergency room or be hospitalized.  A June 
2005 private pulmonologist report indicates that the 
appellant did not use any inhaled corticosteroids.  Nor is it 
clinically shown that the appellant required daily use of 
systemic (oral or parenteral) corticosteroids or immuno-
suppressive medications.  There is no clinical evidence of 
record to establish that the appellant experienced more than 
one attack per week with episodes of respiratory failure.  
Therefore, a preponderance of the evidence is against the 
claim for a disability evaluation in excess of 30 percent 
prior to February 22, 2007.  38 C.F.R. § 4.97, Diagnostic 
Code 6602.  

Pulmonary function testing conducted on February 22, 2007 
revealed an FEV-1 value of 51 percent predicted and based on 
that result, a 60 percent was assigned for the appellant's 
asthma disability.  However, since that date, there is no 
demonstration of any FEV-1 value that is less than 40 percent 
predicted.  Nor has there been any demonstration of a 
FEV1/FVC value of less than 40 percent, or more than one 
attack per week with episodes of respiratory failure, or 
daily use of systemic (oral or parenteral) corticosteroids or 
immuno-suppressive medications.  Therefore, a preponderance 
of the evidence is against the claim for a disability 
evaluation in excess of 60 percent beginning February 22, 
2007.  38 C.F.R. § 4.97, Diagnostic Code 6602.

B.  Lumbar spine

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

The regulations used to evaluate diseases and injuries of the 
spine have changed since the appellant submitted his claims 
in March 2003.  These changes became effective on September 
26, 2003.  See 68 Fed. Reg. 51454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004))).

The applicable regulations in effect at the time of the 
appellant's claim in March 2003 contained a number of 
Diagnostic Codes relating to the lumbar spine.  In March 
2003, slight limitation of motion of the lumbar spine was 
rated 10 percent disabling and a 20 percent evaluation was 
warranted for moderate limitation of motion of the lumbar 
spine under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
Under Diagnostic Code 5295, a 10 percent evaluation was 
warranted for a lumbosacral strain where there was 
characteristic pain on motion.  A 20 percent evaluation was 
warranted for a lumbosacral strain when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  Id.

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion 
under Diagnostic Code 5295.

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2002).

In March 2003, intervertebral disc syndrome was rated under 
Diagnostic Code 5293.  Disc syndrome, under these criteria, 
was to be evaluated on the basis of incapacitating episodes 
over the previous 12 months or by combining separate ratings 
of its chronic orthopedic and neurologic manifestations, 
whichever method results in the higher rating.  Id.  
Incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months 
warranted a 10 percent rating.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months warranted a 20 percent 
rating.  Incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months warranted a 40 percent rating.  Id.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warranted a 60 percent rating.  Id.  

Incapacitating episodes are those of acute signs and symptoms 
that require bed rest prescribed by a physician and treatment 
by a physician.  Id.  "Chronic" orthopedic and neurologic 
manifestations means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.  

The enumerated criteria for back disabilities set forth in 
VA's Schedule were changed, effective September 26, 2003.  68 
Fed. Reg. 51,454 (August 27, 2003).  (The appellant was 
notified of these new criteria in the May 2004 Statement of 
the Case).  This change revised the spine criteria to "ensure 
that it uses current medical terminology and unambiguous 
criteria, and [to ensure] that it reflects medical advances 
that have occurred since the last review."  It addition to 
renumbering the Diagnostic Codes, it also provides a new 
"General Rating Formula for Diseases and Injuries of the 
Spine," under which it is contemplated that all spine 
disabilities will be evaluated.  (Intervertebral disc 
syndrome will be rated under the general rating formula for 
the spine or under a formula for disc syndrome based on 
incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following apply: a 10 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or 
combined ranged of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

In this case, the clinical evidence of record does not 
demonstrate the existence of incapacitating episodes as 
defined by regulation.  Furthermore, there are no definitive 
neurological manifestations demonstrated in the clinical 
evidence of record prior to February 1, 2005.  For example, 
the appellant denied radiation of symptoms during the VA 
medical examination conducted in June 2003.  Sensory and 
motor testing revealed no deficits in the lower extremities 
at that time.  

Prior to February 2005, the appellant's lumbar spine 
disability was manifested by no radiation of symptoms, normal 
strength and sensory testing, a 20 percent estimated decrease 
in range of motion during flare-ups, tenderness to palpation, 
the use of medication for muscle spasm, pain and radiographic 
evidence of severe degenerative disc disease at L4-5.  There 
was no medical evidence of ankylosis of the lumbar spine, 
moderate limitation of motion of the lumbar spine or 
occasional incapacitating exacerbations.  Such orthopedic 
findings would therefore warrant a 10 percent evaluation 
under Diagnostic Codes 5292 or 5295, but not more, prior to 
February 2005.  

An evaluation for the appellant's thoracolumbar spine 
disability in excess of 10 percent is not appropriate 
pursuant to the current rating criteria prior to February 
2005 because the clinical evidence of record did not show 
overall limitation of motion of the thoracolumbar spine that 
was less than 120 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243.  Specifically, while the medical evidence 
of record shows that the appellant's range of thoracolumbar 
spine motion is decreased by 20 percent during flare-ups from 
an essentially full range of motion as demonstrated during 
the June 2003 VA medical examination, this restriction of the 
appellant's range of motion was not commensurate with the 
next higher rating prior to February 2005.  In the absence of 
further limitation of motion as enumerated above or ankylosis 
of any portion of the spine, an evaluation in excess of 10 
percent was not warranted prior to February 2005.

Additionally, the medical evidence does not show that the 
appellant's service-connected lumbar spine disability caused 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment in order to 
warrant a separate rating prior to February 2005.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, Note (1).  The 
clinical evidence of record includes no findings of any 
neurological deficits emanating from any portion of the 
lumbar spine.  The clinical evidence of record does not show 
that the appellant's service-connected lumbar spinal 
disability included any objective neurologic abnormalities 
prior to February 2005.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
his subjective complaints of worsening pain, and objective 
medical evidence has indicated that the appellant sought 
treatment for his spinal pain.  Examining the evidence 
summarized above, and giving due consideration to the 
provisions under 38 C.F.R. § 4.59, as well as due 
consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 
4.40, the medical evidence of record shows that the 
appellant's orthopedic spinal symptomatology did not 
approximate the schedular criteria for an evaluation of 20 
percent for the lumbar spine.  The pain and functional 
limitations caused by the lumbar spine disorder are 
contemplated in the evaluation for the orthopedic 
symptomatology of the spinal segments that is represented by 
the 10 percent rating awarded herein for the period prior to 
February 2005. 

The Board has also considered rating the appellant's service-
connected lumbar spine disability under a different or 
additional Diagnostic Code prior to February 2005.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Were additional ratings to be assigned prior to February 
2005, such action would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit the pyramiding.  The codes in question 
all contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by neurologic versus orthopedic 
findings that would warrant a separate evaluation for any 
segment of the spine.  See 38 C.F.R. § 4.55; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The pain and functional 
limitations caused by the lumbar spine disorder are 
contemplated in the 10 percent rating that has been assigned 
prior to February 2005.  Thus, 38 C.F.R. § 4.40, et seq. do 
not provide basis for the assigning of a separate disability 
rating for the lumbar spine prior to February 2005.

The appellant underwent a VA medical examination on February 
1, 2005; he complained of constant daily low back pain.  He 
said that he had more pain with motion and reported an 
associated fatigue and lack of endurance.  The appellant also 
reported radiation down his left lower extremity of tingling 
and numbness.  On physical examination, the appellant 
demonstrated a total range of thoracolumbar motion of 155 
degrees; this motion was accomplished with pain.  The 
examiner indicated that during flare-ups, the appellant would 
have half that amount of motion.  The appellant exhibited 
moderately severe muscles spasms of the entire lumbar spine.  
On neurological testing, the appellant's deep tendon reflexes 
were depressed in his left lower extremity; pinprick and 
vibratory sensations were also decreased in the left leg.  
The examiner stated that the functional impact of the 
appellant's pain was moderately severe.

Pursuant to these findings, the RO assigned a 20 percent 
evaluation for the appellant's orthopedic manifestations and 
a 10 percent evaluation for the neurologic manifestations.

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The Board finds that, when such directives are considered, 
the clinical evidence of record indicates that the appellant 
has exhibited a severe limitation of motion of the lumbar 
spine beginning February 1, 2005.  Therefore, a 40 percent 
evaluation under Diagnostic Code 5292 is warranted for the 
orthopedic manifestations of the lumbar spine disability 
beginning February 1, 2005.  Forty percent is the maximum 
evaluation available under this Diagnostic Code.

However, the medical evidence does not demonstrate that the 
appellant has ankylosis of the lumbar spine or incapacitating 
episodes having a total duration of at least six weeks per 12 
month-period.  Therefore, an evaluation in excess of 40 
percent is not warranted for the lumbar spine disability 
under Diagnostic Code 5289 or Diagnostic Code 5293 (2003).  
In addition, the clinical evidence of record does not 
demonstrate the existence of unfavorable ankylosis of the 
entire thoracolumbar spine or that the appellant experiences 
incapacitating episodes having a total duration of six weeks 
in any 12-month period and therefore, a rating in excess of 
40 percent is not warranted under the provisions of 
Diagnostic Code 5243 (2004).

Because the criteria for rating intervertebral disc syndrome 
that became effective in September 2002 allow for rating 
chronic orthopedic and neurologic manifestations separately, 
the RO has assigned a separate 10 percent rating for the 
appellant's neurologic manifestations of his lumbar spine 
disability based on the findings documented in the report of 
the February 2005 VA medical examination.  Potentially 
relevant diagnostic codes to rate the neurologic 
manifestations are located at 38 C.F.R. § 4.124a.  These 
codes include Diagnostic Code 8520 (for the sciatic nerve), 
Diagnostic Code 8521 (for the external popliteal nerve/common 
peroneal), Diagnostic Code 8522 (for the musculocutaneous 
nerve/superficial peroneal), Diagnostic Code 8523 (for the 
anterior tibial nerve/deep peroneal), Diagnostic Code 8524 
(for the internal popliteal nerve/tibial), and Diagnostic 
Code 8529 (for the external cutaneous nerve of the thigh).  
For each of the codes, mild incomplete paralysis warrants a 
10 percent evaluation at most.  The clinical evidence of 
record does not reveal moderate incomplete paralysis and 
accordingly, a 10 percent rating or less, but not more, is 
warranted for the appellant's neurological symptomatology in 
the left lower extremity.  Therefore, an increased evaluation 
in excess of 10 percent is not warranted for the appellant's 
neurologic manifestations of his lumbar spine disability 
beginning February 2005.

The separate orthopedic and neurologic evaluations must now 
be combined as directed under 38 C.F.R. § 4.25 and 38 C.F.R. 
§ 4.26.  Applying these regulations here, the 40 percent 
rating for orthopedic manifestations of lumbar spine 
disability is combined with the 10 percent rating for left 
neurological manifestations of the lumbar spine disability, 
resulting in a "raw" combined rating of 46 percent.  This 
final "raw" rating must next be converted to the nearest 
degree divisible by 10, and all raw ratings ending in 5's 
must be adjusted upward.  The appellant's raw 46 percent 
rating thus becomes a final combined rating of 50 percent.  
The 50 percent evaluation for the lumbar spine disability is 
effective from February 1, 2005.

C.  Gastrointestinal

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, the relevant disability 
ratings for which are listed in the following paragraph, do 
not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in 38 C.F.R. § 4.14.  
38 C.F.R. § 4.113.

Thus, ratings under diagnostic codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

A severe disability caused by a duodenal ulcer, such that 
pain is only partially relieved by standard ulcer therapy, 
with periodic vomiting, recurrent hematemesis or melena and 
associated with manifestations of anemia and weight loss 
productive of definite impairment of health warrants a 60 
percent disability rating.  Moderately severe disability 
caused by a duodenal ulcer, manifested by impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year warrant a 40 percent 
rating.  Moderate disability due to a duodenal ulcer 
involving recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations warrants a 20 percent 
disability rating.  Mild disability due to a duodenal ulcer, 
with recurring symptoms once or twice yearly, warrants a 10 
percent disability rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.

A 10 percent evaluation is warranted for a mild marginal 
(which is to say, gastrojejunal) ulcer with brief episodes of 
recurring symptoms once or twice yearly.  A 20 percent 
evaluation would require demonstrated evidence of a moderate 
marginal ulcer with episodes of recurring symptoms several 
times a year.  These symptoms include vomiting, recurring 
melena or hematemesis, and weight loss.  A 40 percent rating 
is for assignment when the ulcer is moderately severe, with 
intercurrent episodes of abdominal pain at least once a month 
partially or completely relieved by ulcer therapy, and with 
mild and transient episodes of vomiting or melena.  The next 
higher rating of 60 percent is assigned when the ulcer is 
severe, and the same as pronounced with less pronounced and 
less continuous symptoms with definite impairment of health.  
A 100 percent schedular rating is assigned for ulcer disease 
which is pronounced, with periodic or continuous pain 
unrelieved by standard ulcer therapy with periodic vomiting, 
recurring melena or a hematemesis, and weight loss, so as to 
render the individual totally incapacitated. 38 C.F.R. 
§ 4.114, Diagnostic Code 7306.

A hiatal hernia resulting in persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health 
warrants a 30 percent disability rating.  With two or more of 
the symptoms for the 30 percent evaluation of less severity, 
disability due to hiatal hernia warrants a 10 percent 
disability rating.  A 60 percent evaluation is in order for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (1996).

The appellant underwent a VA medical examination in June 
2003; he complained of occasional nausea and occasional 
vomiting.  He also reported occasional heartburn.  The 
appellant said that he had had some variable regurgitation of 
acids.  He denied abdominal pain, anorexia, diarrhea and 
constipation.  He said that he took medication for the 
condition.  On physical examination, there was mild 
tenderness to deep palpation in the epigastric area.  Fecal 
occult blood testing was negative in April 2003.  A complete 
blood count (CBC) performed in April 2003 was normal.  Upper 
GI testing was conducted in June 2003; no marginal ulceration 
or tumor was demonstrated.  

The appellant underwent another VA medical examination in 
February 2005; he complained of a lack of endurance and 
chronic fatigue.  The appellant reported taking medication 
for this condition.  He complained of gastrointestinal 
symptoms of pyrosis, epigastric abdominal pain and reflux.  
The examiner stated that there was no clinical evidence of 
anemia and that the appellant's weight had been stable.  On 
physical examination, there was mild tenderness to palpation 
of the abdomen.  No hiatal hernia was found.

The appellant underwent a VA medical examination in September 
2005; he complained of reflux, constipation, indigestion, 
heartburn, coughing, vomiting and midline chest burning 
during acute episodes.  His symptoms were described as 
intermittent with remissions.  The appellant was noted to 
take medication daily with good response.  The appellant 
denied nausea, diarrhea, abdominal pain, fecal incontinence, 
hematemesis and dysphagia.  He reported no periods of 
incapacitation.  Upper GI testing revealed a normal 
esophagus, a Billroth II gastrectomy with adequate passage of 
contrast media beyond the anastomosis and no evidence of 
complications.  No marginal ulceration of tumor was seen.  
The examination was otherwise unremarkable.

The appellant most recently underwent a VA medical 
examination in February 2007; he denied any loss of weight.  
He complained of restrosternal burning.  The appellant 
reported having reflux symptoms at least once or twice weekly 
and that he took medication daily with good relief.  He also 
reported that he had not had any debilitating episodes or 
hospitalizations from this condition since the 1977 surgery.  
He denied hematemesis and melena.  After examining the 
appellant, the examiner rendered diagnoses of 
gastroesophageal reflux disease (GERD) not found and hiatal 
hernia not found.  

At the time of the appellant's increased rating claim in 
March 2003, he was assigned a 20 percent evaluation under 
Diagnostic Code 7305.  Despite the 38 C.F.R. § 4.114 
restriction against such action, the RO assigned a separate 
10 percent evaluation for GERD under Diagnostic Code 7346, 
effective from March 18, 2003.  The RO subsequently changed 
the combined 30 percent evaluation to a single 30 percent 
under Diagnostic Code 7346, effective from August 15, 2005.  

After review of the evidence of record the Board finds that 
the appellant's symptomatology more closely approximates 
criteria listed under Diagnostic Code 7306, ulcer, marginal 
gastrojejunal.  Furthermore, the Board finds that the 
clinical evidence of record, including the VA examinations 
conducted in June 2003, February 2005, September 2005 and 
February 2007, more closely approximates the criteria for a 
40 percent evaluation under Diagnostic Code 7306.  However, 
an evaluation in excess of 40 percent is not warranted for 
the appellant's disability.  No anemia, weight loss, definite 
impairment of health, incapacitation or malnutrition has been 
demonstrated in the clinical evidence of record.  Therefore 
an evaluation in excess of 40 percent is not warranted 
pursuant to any of the Diagnostic Codes listed in 38 C.F.R. 
§ 4.114.


D.  Extraschedular evaluations

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the appellant's 
disabilities may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that any one of the appellant's 
service-connected disabilities addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that any one of the 
schedular evaluations in this case is inadequate.  As 
discussed above, there are higher ratings available for the 
appellant's various disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for any one of 
his service-connected disabilities at issue, and he has not 
demonstrated marked interference with employment due to said 
disabilities.  

There is no objective evidence of any symptoms due to any one 
of the service-connected disabilities at issue that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate for any one of the 
disabilities at issue in this case.  The Board has not found 
any further variation in the appellant's symptomatology or 
clinical findings that would warrant the assignment of any 
additional staged ratings in this case.

E.  TDIU

The appellant submitted a VA Form 21-8940 in August 2005; he 
was seeking TDIU based on the combination of his service-
connected disabilities.  

Entitlement to TDIU may be granted where the schedular rating 
is less than total and the disabled person is - in the 
judgment of the rating agency - unable to secure or follow a 
substantially gainful occupation because of service-connected 
disabilities.  This is so, provided that, if there is only 
one such disability, it is rated at 60 percent or more; if 
there are two or more disabilities, at least one of those 
must be rated at 40 percent or more and combined to a rating 
of 70 percent or more.  38 C.F.R. § 4.16(a).  Veterans who 
fail to meet these percentage standards but are nonetheless 
unemployable by reason of service-connected disabilities may 
still be rated as totally disabled.  38 C.F.R. § 4.16.

The record discloses that, as of August 2005, service 
connection was in effect for a gastrointestinal disability, 
now evaluated as 40 percent disabling; a lumbar spine 
disability, now evaluated as 40 percent disabling; asthma, 
evaluated as 30 percent disabling; and hearing loss, 
evaluated as noncompensable.  Based on these ratings, the 
combined disability rating was 80 percent.  (The Board notes 
that the appellant's combined disability evaluation increased 
to 90 percent in February 2007.)  As of August 2005, 
therefore, the appellant's disability evaluations met the 
criteria of 38 C.F.R. § 4.16(a) in that there were two or 
more disabilities, at least one of those was rated at 40 
percent and his disabilities combined to a rating of 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

To assign a total rating under 38 C.F.R. § 4.16(a), however, 
there also must be a finding that the veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.  

Turning to the medical evidence of record, the VA examiner 
who examined the appellant in September 2005 noted multiple 
restrictions on the appellant's employment, including no 
prolonged standing, no twisting of the back and restriction 
to areas without smoke, high dust or allergens.  The VA 
examiner opined that "these restrictions may not restrict" 
the appellant from sedentary work.  The Board notes that the 
denial of benefits may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter 
from a physician indicating that veteran's death "may or may 
not" have been averted if medical personnel could have 
effectively intubated the veteran held to be speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative).  

Upon review of the evidence, and resolving reasonable doubt 
in the veteran's favor, the Board finds that the veteran's 
service-connected disabilities combine to render him unable 
to secure or follow a substantially gainful occupation.  The 
evidence of record tends to show that the veteran is 
unemployable due to the effect of his service-connected 
disabilities involving his lumbar spine, his stomach and his 
lungs.  The manifestations of spine and gastrointestinal 
disabilities include pain in each instance.  The Board notes 
that the veteran has consistently reported that his service-
connected disabilities have affected his ability to secure 
gainful employment.  Such statements are supported by the 
totality of the evidence of record including the combined 
disability rating of 80 percent.  Therefore, with resolution 
of reasonable doubt in the veteran's favor, the evidence 
taken as a whole tends toward the conclusion that the 
veteran's service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation.  
Accordingly, the Board finds that the criteria for a total 
disability rating based on individual unemployability due to 
service-connected disabilities have been met, and TDIU is 
warranted under 38 C.F.R. § 4.16.


ORDER

An evaluation in excess of 30 percent for the bronchial 
asthma disability prior to February 22, 2007 is denied. 

An evaluation in excess of 60 percent for the bronchial 
asthma disability beginning February 22, 2007 is denied.

A 10 percent schedular evaluation for the lumbar spine 
disability is granted, effective March 18, 2003, subject to 
the regulations governing payment of monetary benefits.

A combined 50 percent schedular evaluation for the orthopedic 
and neurologic manifestations of lumbar spine disability is 
granted, effective February 1, 2005, subject to the 
regulations governing payment of monetary benefits.

A schedular evaluation of 40 percent for the gastrointestinal 
disability is granted, effective March 18, 2003, subject to 
the regulations governing payment of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

In June 2003, the appellant underwent a VA medical 
examination.  The examiner noted that the appellant did not 
have a diagnosis of COPD.  The appellant's claim was denied 
on the basis that no COPD was shown on examination.

Thereafter, medical evidence was added to the record that 
established a diagnosis of COPD.  Radiographic examination of 
the appellant's chest at a VA facility in October 2004 
yielded a finding of the presence of COPD changes.  
Subsequent VA treatment records include a diagnosis of COPD.  
In addition, a CT scan of the appellant's lungs revealed mild 
COPD in July 2005.  However, no follow-up opinion was 
obtained after the COPD diagnosis was established.  

The appellant contends that his service-connected bronchial 
asthma disability is the etiologic cause of his currently 
diagnosed COPD and cardiac conditions.  In the alternative, 
he argues that his service-connected asthma disability has 
aggravated both his COPD and his cardiac conditions.  
Judicial interpretation of the matter of secondary service 
connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.   Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  There is 
no indication that the RO considered any application of the 
Allen decision to the question of whether the 
service-connected asthma aggravates the veteran's COPD or any 
cardiac condition in this case.  Further development of the 
medical evidence and adjudication on this basis are therefore 
indicated.

Turning to the appellant's sleep apnea service connection 
claim, the evidence of record includes a November 2005 report 
from the Regional Sleep Disorders Center that includes a 
diagnosis for the appellant of moderate obstructive sleep 
apnea, as well as one of severe snoring.  The appellant has 
submitted written statements from two former service members 
who were stationed with the appellant.  The statements 
indicate that the appellant was a loud snorer and that he 
would fall asleep during the daytime.  No medical opinion of 
record addresses these pieces of evidence.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
The Board finds that the appellant has satisfied these 
factors and that the RO should have obtained a medical 
opinion on the question of the etiology and onset date of the 
appellant's sleep apnea, to include a discussion of whether 
the sleep apnea has been aggravated by the service-connected 
asthma disability.

In addition, the Board notes that the RO issued a rating 
decision, in May 1985, that denied the appellant's claim of 
entitlement to service connection for hypertension.  The 
basis for the denial was that there was no record of 
hypertension in the appellant's service treatment records.  
The appellant was notified of the denial of service 
connection for hypertension in a RO letter issued ion May 31, 
1985.  The RO did not treat the current claim for service 
connection for a cardiac conditiom, to include hypertension, 
as one that had been previously denied.  Nonetheless, a 
comprehensive discussion of the question of new and material 
evidence must be undertaken in order to put the cardiac issue 
in the proper legal posture.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  

The Board also notes that In Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information needed to reopen the 
claim and notifying the claimant of the evidence and 
information needed to establish entitlement to the underlying 
claim for the benefit sought by the claimant.  The Court 
further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  These new and 
material evidence matters should be addressed while the case 
is in remand status.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
claims and of what part of such evidence 
he should obtain, and what part VA will 
yet attempt to obtain on his behalf, 
including VA records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Apart from other requirements applicable 
under the Veterans Claims Assistance Act 
(VCAA), the AMC/RO will comply with the 
Kent ruling, and advise the appellant of 
the evidence and information that is 
necessary to reopen any new and material 
evidence claim on appeal as well as the 
evidence and information that is 
necessary to establish his entitlement to 
the underlying claim for the benefits 
sought by the appellant.  

The appellant should also be told to 
provide any evidence in his possession 
pertinent to his claims, including any 
notice requirements per 38 C.F.R. § 3.310 
and 38 C.F.R. § 3.159; Kent v. Nicholson, 
20 Vet. App. 1 (2006); and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the veteran's COPD, cardiac conditions 
and sleep apnea since 2003 not already of 
record should be identified and obtained 
and associated with the claims file.

3.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed COPD, 
cardiac and sleep apnea conditions since 
2003, and secure all available relevant 
reports not already of record from those 
sources.  

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

5.  Thereafter, the AMC/RO should arrange 
for review of the appellant's claims file 
by a pulmonologist and by a cardiologist 
for the purpose of determining whether 
the veteran has any COPD or any cardiac 
condition which is due to veteran's 
service-connected bronchial asthma 
disability.  The reviewing doctor must 
give an opinion as to whether the veteran 
has a diagnosed cardiac condition or 
COPD.  If so, the doctor should give an 
opinion as to the etiology of any such 
identified pathology, to include whether 
it is related to the service-connected 
bronchial asthma disability, including in 
particular, by way of aggravation.

Specifically, the reviewers are to 
provide their respective opinion as to 
the following:

        (a) based on what is medically known 
about causes or possible causes of COPD 
or cardiac pathology, including 
hypertension, whether any COPD/cardiac 
pathology/hypertension was caused by the 
veteran's bronchial asthma disability as 
opposed to some other factor or factors.  
The opinion should discuss the respective 
onset dates.
	(b) whether the bronchial asthma 
disability aggravated or contributed to 
or accelerated any existing COPD or 
cardiac pathology, including 
hypertension.  
	(c) if the veteran's bronchial 
asthma disability aggravated or 
contributed to or accelerated any COPD or 
cardiac pathology, including 
hypertension, to what extent, stated in 
terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors.

Each physician must provide a complete 
rationale for all opinions expressed, to 
include a discussion of all medical 
opinions of record pertaining to the 
etiology and onset date of the veteran's 
claimed COPD and cardiac pathology.  The 
physicians should also discuss the 
clinical significance of the pertinent 
diagnostic and evaluation studies.

6.  After the above development has been 
completed, the AMC/RO should arrange for 
an appropriate physician to review the 
claims file and to provide a written 
opinion as to the etiology and onset date 
of the veteran's sleep apnea.  The 
examiner is requested to provide an 
opinion as to the medical probability 
that any documented sleep apnea condition 
is related to the veteran's active 
service from 1957 to 19977, or to his 
asthma or other service-connected 
disability or to treatment for any 
service-connected disability, to include 
aggravation of the sleep apnea.  The 
reviewer must state the reasons for each 
opinion rendered.

7.  Any additional development suggested 
by the evidence should be undertaken.  If 
any VA reviewing physician determines 
that an examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

8.  Upon receipt of any VA physician 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
reviewer/examiner for corrections or 
additions.  See 38 C.F.R. § 4.2.  

8.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including new and material 
evidence, 38 C.F.R. §§ 3.310 and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The 
re-adjudication should include 
consideration of whether the COPD or any 
claimed cardiac pathology has been caused 
or made worse by the appellant's service-
connected bronchial asthma disability.

9.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


